Filed 4/25/16 P. v. Dean CA2/7
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION SEVEN


THE PEOPLE,                                                          B253077

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA396890)
         v.

GARRY DEAN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
George G. Lomeli, Judge. Reversed and remanded.
         Tracy J. Dressner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Susan Sullivan Pithey and
Zee Rodriguez, Deputy Attorneys General, for Plaintiff and Respondent.
                                        __________________________
       Garry Dean appeals from the judgment entered after a jury convicted him of the
murder of Alton Batiste and found true a special gang enhancement allegation. Although
we reject Dean’s claim the prosecutor engaged in prejudicial misconduct by dismissing
the case and immediately refiling the charges in a different district to avoid an unfavorable
in limine ruling, we agree with his contention the combined effect of the prosecutor’s
several improper statements during closing argument and the trial court’s erroneous
“corrective” ruling that permitted the prosecutor to discuss DNA results not in evidence
deprived Dean of his constitutional right to a fair trial. Accordingly, we reverse and
remand for a new trial.
                   FACTUAL AND PROCEDURAL BACKGROUND
       1. Overview of the Murders of Alton Batiste, Travon Powers and Dawan Banks
       The complicated facts presented at trial, as well as the evidentiary rulings and
arguments of counsel at the center of Dean’s appeal, arise from three, perhaps related,
murders.
           a. Alton Batiste. At approximately 1:30 a.m. on September 23, 2002 a van
crashed into the divider on the Santa Monica Freeway in West Los Angeles. Dean, a
member of the Center Park Bloods, was one of the individuals in the van. Lynette
Pennington, also a member of the Center Park Bloods, was the driver of the van, which
was registered to Robert Burke, her incarcerated boyfriend. Batiste, severely injured by
knife wounds, was in the van when it crashed. He died nine days later.
           b. Travon Powers. Several hours before the van crash Batiste had been with
Travon Powers, a member of Centinela Park Family, also a Bloods-affiliated criminal
street gang, when Powers was murdered. Powers’s body was found shortly before
midnight on September 22, 2002 in Center Park, the neighborhood claimed by the Center
Park Bloods. A car belonging to Powers’s girlfriend, Tessy Kennedy, had crashed into a
low fence nearby; blood stains were found on its front seats. According to Kennedy,
Powers and Batiste had left an Inglewood motel together in her car around 10:20 that
evening to look for drugs.

                                              2
        c. Dawan Banks. Powers’s murder occurred several days before he was
scheduled to testify at a preliminary hearing to identify three members of the
Neighborhood Pirus, another Bloods-affiliated gang, as the individuals who had shot and
killed Dawan Banks in February 2002.
       The prosecution’s theory was that Powers had been killed because he intended to
testify against three Bloods gang members and that Batiste, who had been with Powers,
had likely been killed by Dean and Pennington because he had been a witness to Powers’s
murder. One of the alternate possibilities suggested by Dean’s defense counsel, on the
other hand, was that Batiste may have been stabbed in Kennedy’s car and was simply
being transported to the hospital in the van in which Dean was riding when it crashed on
the freeway. In connection with that theory, defense counsel questioned the source of the
blood found on the front seats of Kennedy’s car.1
       2. The Murder of Alton Batiste
       In the early morning of September 23, 2002 a witness seated in a car overlooking
the Santa Monica Freeway in West Los Angeles saw a van travel across the freeway lanes,
hit the freeway divider and come to a stop. An African-American man wearing a light-
colored shirt got out of the van, followed by another African-American man wearing a red
shirt. The witness later identified Dean as the man in the red shirt. Dean and the second
man pulled an individual out of the van and carried him across the lanes to the shoulder of
the freeway. The first two men returned to the van, pulled out what could have been a
small person or a duffel bag and carried it to the side of the freeway. The two uninjured
men wandered around, looking confused. The man in the light-colored shirt walked



1
        Pennington was also charged with Batiste’s murder. Pennington and Jason Green,
a third Center Parks Bloods member, were charged in the same information with
conspiring to murder Dean several months later, purportedly because Green was
concerned Dean would implicate him in the murder of Powers. Dean, Pennington and
Green were tried together. Dean’s case was heard by one jury; Pennington’s and Green’s
by a second jury. Pennington’s and Green’s appeals from their convictions are pending in
this court.
                                             3
halfway up the embankment above the shoulder of the freeway and then returned to the
van. The witness called the police emergency hotline.
       By the time emergency personnel arrived, the two men had disappeared. The
witness directed them to the injured man on the side of the freeway, who was later
identified as Batiste. Batiste was lying on his back in a pool of blood. He was moving,
although incoherent, and was transported to UCLA Medical Center. California Highway
Patrol Officer Arthur Dye inspected the van. According to Dye, the rear passenger door
of the van was inoperable. The front interior of the van was covered in blood; and,
although the driver’s side windshield was cracked, there was no glass in the van or any
blood or hair on the windows. Blood was smeared on the dashboard in front of the
passenger seat, and a red jersey soaked in blood lay in front of the passenger seat. The
passenger seat was bent forward toward the steering wheel, and both the steering wheel
and the key in the ignition were bent to the side. A purse on the floor of the van contained
Pennington’s checkbook and California identification card. Dye also found a key from an
Inglewood motel in the fast lane of the freeway next to the van. Dye ordered the van
towed from the freeway.
       After CHP officers had arrived, the witness saw Dean using a pay phone near the
intersection of National Boulevard and Westwood Boulevard and pointed him out. Dean
wore a red jersey, dark pants and red Converse sneakers. Small drops of blood were on
Dean’s shirt and shoes, and he had a bloodstained red bandana wrapped around his right
hand. Dean told the officers he had been in the van collision and was using the pay phone
to call for help.2 He said his girlfriend, Nette, had been driving the van. Although he
initially told the officers he had been in the rear passenger seat, he later said he was in the
front seat. He provided his name, address and telephone number at the officers’ request.
When asked about the injured passenger, Dean answered, “He’s not my friend. I don’t


2
       All tapes of emergency calls concerning the incident were lost. The initial dispatch
reported four Black men had emerged from the van, not including Batiste, who was
carried from the van.
                                               4
even know the guy.” When Dean complained about pain in his hand and said he felt ill
and dizzy, one of the officers called an ambulance. The officers left after receiving a radio
call about another traffic collision.
       Officer Dye went to UCLA Medical Center after leaving the accident scene and
learned Batiste had suffered several puncture wounds.3 The other officers returned to the
pay phone but could not locate Dean. The case was assigned to Los Angeles Police
Detective Joel Price for investigation.
       3. LAPD’s Investigation of Batiste’s Murder
       Later in the morning on September 23, 2002 Pennington sought medical treatment
at a Gardena hospital, complaining of pain in her left shoulder and a laceration above her
left eye. She reported she had been punched in the face by a man and had lost
consciousness. After treating and discharging her, the hospital reported the assault to the
police. Pennington told the police she had been carjacked that night while driving Burke’s
van. Detective Price spoke with Pennington two days later after learning she had reported
the van stolen. According to Price, Pennington was vague about the details but claimed
she had been carjacked between 12:30 and 1:00 a.m. She said she had been punched in
the head, lost consciousness and was concerned she had been sexually assaulted. She did
not explain why she waited to obtain treatment or to report the van as stolen.
       On October 1, 2002 Detective Price accompanied an LAPD criminalist to the
towing yard to search the Burke van. Price observed the van’s rear door was hinged
(rather than sliding) but fully operable and saw drops of blood inside the doorframe. The
criminalist found 27 stains that tested presumptively positive for blood and collected the
bloodstained red shirt, the purse, some keys on a chain, a sneaker with red stripes, two


3
       Batiste suffered three stab wounds to his forehead that were forceful enough to
penetrate his skull. Batiste also suffered stab wounds to the right front of his torso that
penetrated his chest wall, diaphragm and liver and cuts to his right external jugular vein,
trachea and esophagus. He had fractures of the eye socket and nose from blunt force
trauma, scrape marks on his left shoulder and forearm that looked like road rash and
abrasions on his knuckles. He died on October 2, 2002.
                                              5
cameras, a phone and a phone battery. DNA profiling on various stains recovered from
the van were linked to Batiste, Pennington and Dean.4 A stain from the upholstery of the
front passenger seat matched Batiste’s profile; Dean and Pennington were excluded as
contributors. A swab from the steering wheel was primarily attributed to Batiste, but
Pennington could not be excluded. A stain on the middle bench seat contained primarily
Dean’s DNA but Pennington could not be excluded. A stain from the carpet between the
middle and rear bench seats contained Dean’s DNA. None of the tested stains contained a
mix of Dean and Batiste’s DNA. The drops in the interior doorjamb of the rear passenger
door, as well as stains on the exterior of the door, were never tested.
       In January 2003 Detective Price, who had unsuccessfully searched for the Batiste
murder weapon in October 2002, returned to the freeway embankment with a CalTrans
crew that cut the vegetation to facilitate the search. A seven-inch kitchen knife was found
near the location described by the witness to the collision. Forensic tests did not recover
any trace of fingerprints or blood from the knife.
       4. The Possible Powers Connection
       Early in the investigation Detective Price learned the Inglewood Police Department
(IPD) wanted to question Batiste, who remained in a coma, about the Powers murder,
which had occurred an hour or so before the van collision. Kennedy told Inglewood
police she and Powers had gone at Batiste’s invitation to an Inglewood motel that night to
party with Batiste and his girlfriend. A few days earlier an IPD officer had relocated
Powers to a downtown Los Angeles hotel and warned him not to return to Inglewood
before the hearing. When Powers and Kennedy arrived at the motel, there was no party.
Powers and Batiste then left together in Kennedy’s car but did not return. According to
Kennedy, Powers had a reputation as a snitch. A Bloods-affiliated gang member had
yelled “J-Rock” while shooting at some 60’s Rolling Crips gang members. Powers,
known as “Lil J-Rock,” was “green-lighted,” or targeted, by Bloods-affiliated gangs after

4
       The source of the DNA was not necessarily blood; it could have been saliva, sweat
or any other DNA cell source.
                                              6
he told the police another Bloods gang member was known as “Big J-Rock.” Big J-Rock
was convicted of murder for the shooting. Kennedy also testified Powers had told her
Batiste’s sister was dating one of the Neighborhood Piru gang members who had shot at
Powers and killed Banks. Batiste’s wife told Price that Batiste had received several phone
calls from that person.
       5. The Wiretap Evidence
       Shortly after Batiste’s death on October 2, 2002, LAPD and IPD detectives jointly
obtained an order authorizing wiretaps on telephone numbers linked to the deaths of Batiste
and Powers. The numbers included Pennington’s landline and cell phone and the number
Dean had given the officer the night of the crash.5 A Los Angeles County jail number was
added when detectives realized Pennington was receiving numerous calls from someone
known as “B-Lok,” eventually identified as Green, who was incarcerated following his
negotiated plea to a charge of assault with a firearm for shooting at Tyrone Ravenel, another
Inglewood gang member. On December 3, 2002 Green called Pennington, expressed
concern about “Shady Blood” and told her to meet with “CKay” and “Nut” to discuss what
to do about him. (Detective Price believed that the moniker Shady Blood, which the gang
expert testified would indicate someone in the gang is dirty, dishonest or a snitch, referred
to Dean and that the other gang members were conferring about killing Dean.) Pennington
told Green she had spoken with CKay the previous evening and he had said, “That’s on
Blood. . . . You ain’t fittin’ to go down. I ain’t fittin’ to go down. It’s too many lives at
stake.” Green told Pennington not to talk on the phone and agreed that lives were at stake.
He said, “On Blood, this gonna be handled,” and indicated he would have to trust CKay.
After that call Pennington called other gang members to set up a meeting.



5
        According to Dean, the number belonged to his girlfriend. The same number was
listed in a phone book found in Pennington’s purse under the name “Skoobee Red.” On
October 8, 2002 Detective Price interviewed Pennington again about the carjacking and
showed her a photographic lineup containing a picture of Dean. Pennington denied
knowing anyone in the lineup.
                                               7
       A wiretapped conversation on December 5, 2002 between Dean and Pennington
revealed that Dean also believed his fellow gang members thought he had “spoke on
somebody” and wanted him “gone.” Dean asked Pennington where she had heard this
information, and Pennington replied she had been hearing it “a whole lot.” Dean denied
talking and said he wanted to know who was putting “mud” on him. When Pennington
claimed she did not know what was happening, Dean said he was coming to the “turf” to
find out. Pennington immediately called several other gang members, telling the first,
“We got a problem,” and then told all of them she had talked with “Shady Blood” and
complained he knew he was being targeted because someone else was talking too much.
The next day she spoke with Green and told him the same thing.
       In a December 19, 2002 call Pennington told Green she would be visiting him the
next day at the county jail. Green told her he had his “little flash cards” ready, and
Pennington said she had hers as well. After listening to the call, Detective Price asked
county jail deputies to seize any writings between Green and his visitor.6 The next day
Los Angeles County Sheriff’s deputies monitored Pennington’s visit with Green and
approached him after she left. Green attempted to put several small pieces of paper in his
mouth but failed when the deputies grabbed his hand. The deputies retrieved several pieces
of paper, which Price reconstructed. The first note, written by Green, read, “The business
is: To find out exactly where that nigga is at. . . . I’m sure you know by now. Shady in the
Queen streets tellin’ niggas I did that shit. On Bloods. Babe, that nigga got to be X’d
quick.” A second page read, “The business is: Ckay, Bo-Legs & Chip get’in Shady—
Now! . . . As far as any pillow talkin Shady did, that would be considered ‘hearsay’ . . . in
the court of law. So we’ll get the hoe when we can. We need Shady X’d now!!! Like
yesterday.” The third page read, “Shady is trying to fuck us off for some reason! I assume
because (he fucked up from the very start!) when he gave your name. Now he can’t stop



6
      Visitor conversations were monitored, and jail rules prohibited the exchange of
information in writing during visits.
                                              8
telling.” The reverse side gave instructions on contacting a Bloods prison gang shot caller
“to get his ass down here immediately . . . .”
       Meanwhile, Detective Price met with Dean twice after he was jailed for a probation
violation to warn him his life was in danger and to seek his cooperation. Dean denied
being involved in, or knowing anything about, the freeway collision or the murders of
Powers and Batiste. He also denied he had been the person questioned at the phone booth
the night of the accident even after he was told he had been identified by the CHP officers.
       6. The Initial Filing and Dismissal of Charges
       The case languished for several years. On August 11, 2009 murder charges were
filed against Dean and Pennington in the Airport Branch (West District) of the Los Angeles
Superior Court. After a preliminary hearing Dean was arraigned on March 1, 2010 on one
count of first degree murder (Pen. Code, § 187, subd. (a))7 with a special allegation he had
personally used a deadly or dangerous weapon in the commission of the offense (§ 12022,
subd. (b)(1)). Pennington was charged with one count of murder. Both Pennington and
Green were charged with one count of conspiracy to murder Dean (§§ 182, subd. (a)(1),
187, subd. (a)). As to both the murder and conspiracy to commit murder charges, the
information alleged the crimes had been committed to benefit a criminal street gang.
(§ 186.22, subd. (b)(4).)8
       While the case was pending in the West District, several pretrial motions were heard
by Judge James Dabney, who had deemed trial to have commenced on April 23, 2012. On
April 25, 2012 Judge Dabney heard argument on the People’s request to present evidence
related to the murder of Powers and the shooting (attempted murder) of Ravenel. To
establish that Batiste was killed because he had witnessed Powers’s murder and that Green


7
       Statutory references are to this code unless otherwise indicated.
8
       For simplicity this opinion uses the shorthand phrase “to benefit a criminal street
gang” to refer to crimes that, in the statutory language, are committed “for the benefit of, at
the direction of, or in association with any criminal street gang, with the specific intent to
promote, further, or assist in any criminal conduct by gang members . . . .” (§ 186.22,
subd. (b); see People v. Jones (2009) 47 Cal.4th 566, 571, fn. 2.)
                                                 9
wanted Dean dead because he feared Dean would implicate him in the murder of Powers,
the prosecutor proposed introducing the following evidence: (1) Two men were seen
running from the scene of Powers’s murder, one wearing a white shirt and one wearing a
red shirt. Photographs developed from the camera found in the crashed van showed Green
wearing a bright red jersey and throwing gang signs in Center Park. (2) A Bryco nine-
millimeter handgun with an intact serial number was found in Kennedy’s car after Powers
was killed. The gun was loaded with rounds manufactured by the Fiocchi and Federal
companies. Two expended Fiocchi rounds were found at the scene of Powers’s murder.
When Green and Pennington were detained leaving an apartment a few weeks after the
murders of Powers and Batiste, the police found a gun box in the apartment with the same
serial number as the gun found in the car, as well as a partially filled tray of nine-
millimeter ammunition that included Fiocchi and Federal rounds. (3) The casings found at
the scenes of the Powers and Ravenel shooting were fired from the gun found in
Kennedy’s car. (4) Powers was killed because he twice had provided information to the
police, once when he told investigators there was more than one J-Rock, a comment that
led to the other J-Rock’s conviction of murder, and later when he was scheduled to testify
at the preliminary hearings of the three Neighborhood Pirus charged with shooting him and
killing Banks. (5) Powers and Batiste had left the Inglewood motel together the night of
their murders.
       All defendants opposed admission of the evidence proposed by the People, arguing
there was no evidence the gun linked to Green had, in fact, been used to kill Powers9 or that
any of the defendants had been present at the Powers shooting. Defense counsel argued the
People were simply seeking to bolster the weak Batiste case with inflammatory and
prejudicial evidence from the uncharged murders. (See Evid. Code, § 352.) Judge Dabney
agreed and ordered the People not to mention the gun evidence or the Ravenel shooting. He
indicated he was still undecided about allowing evidence Powers had been murdered only

9
       The only bullet recovered from Powers’s body was damaged and yielded no usable
identifying marks.
                                              10
hours before the van collision but instructed the prosecutor to assume that evidence would
not be admissible.
       After consulting with his supervisors, the prosecutor elected to dismiss the case:
“[T]he People are unable to proceed . . . [and] will move to dismiss and immediately refile.
I’ve informed counsel of our intention to file and to have the defendants arraigned
tomorrow.” Although the prosecutor did not mention the statutory ground for the dismissal,
the minute order stated, “The People announce unable to proceed. On [the People’s]
motion, case is dismissed pursuant to section 1385.”10
       7. Refiling of the Case in the Central District
       The same day as the dismissal the prosecutor refiled the case in the Central District
under a new case number. Green promptly moved to transfer the case to the West District,
arguing the prosecutor had engaged in improper forum shopping after receiving an adverse
evidentiary ruling from Judge Dabney in violation of defendants’ right to a speedy trial and
dismissal statutes.
       The motion was heard on June 20, 2012 by Judge George Lomeli. Asked the basis
for the dismissal, the prosecutor claimed the People had moved to dismiss pursuant to
section 1382, rather than section 1385, because they were unable to proceed at that time
based on the court’s rulings. Pressed by the court, the prosecutor, who acknowledged it had
been his case, stated he could not identify any missing evidence or witnesses that might
have justified dismissal under section 1382 without reviewing his notes. Judge Lomeli then
asked, “Can you represent to this court that it was done or not done because the rulings were
going against you?” The prosecutor answered, “I can say that was a factor in the People’s
decision; that because of the evidentiary rulings, there were going to be many . . . facts that
were not going to be presented to the jury that went to the guilt of the defendants.”
Concerned, Judge Lomeli said, “Well, I’ve got to tell you that that doesn’t sit well with the


10
        In accepting the People’s request to dismiss, the court rejected a defense request the
case be refiled under the same number “because [the People are] not dismissing and
refiling under section 1387. . . . That’s not the nature of the refiling here.”
                                              11
court. In terms of using that as a tactical . . . strategy, if you will, because rulings were
going against you . . . , I hope that isn’t the case. . . . I’m going to rule without prejudice.
And if counsel can provide a more accurate record—I hope that isn’t a factor, that you
announced unable to proceed because rulings were going against you. I’ve never seen
anything like that. . . . But hearing what you have to say, that it is a possible factor, that’s
disturbing. I will allow you an opportunity to further brief that part of it . . . .” As to the
defendants’ requested transfer back to the West District, Judge Lomeli ruled the case had
been properly filed in the Central District because certain of the conversations relevant to
the conspiracy had occurred at the county jail11 and previous rulings were “irrelevant and
non-binding.” He repeated, however, he was not ready to rule on whether the prosecution
had used the dismissal to gain a tactical advantage. The court also addressed defendants’
severance motion, which it denied.
       Following several additional continuances, Dean moved to dismiss the case based
on prosecutorial misconduct and forum shopping. In opposition the prosecutor argued the
People had originally dismissed the case to perform additional DNA testing and to
transcribe additional conversations. The motion was heard by Judge Michael Abzug.
When pushed by the court about his reason for dismissing, the prosecutor acknowledged
the case was dismissed in part for reevaluation after the adverse evidentiary ruling. Judge
Abzug concluded that, absent some showing of concrete prejudice, the prosecutor had
acted within his discretion to dismiss and refile. Moreover, the possibility of a ruling
more favorable to the People was speculative at this juncture. In denying the motion
Judge Abzug found the dismissal had been motivated by the adverse ruling but was not
made “to ‘circumvent’ it.”


11
        Los Angeles Superior Court Rule 2.3(a)(3) requires the filing of a criminal
complaint in the judicial district where the offense was alleged to have occurred and,
within that district, at the courthouse serving the area where the offense allegedly
occurred. However, where more than one offense is alleged to have been committed and
the offenses were committed in different districts, the rule permits the complaint to be
filed in any district where one of the offenses was allegedly committed.
                                               12
       8. Pretrial and Trial Proceedings
          a. Judge Lomeli’s pretrial rulings
       The case was assigned to Judge Lomeli for trial. After extensive argument over the
admissibility of evidence about the Powers murder, Judge Lomeli ruled the evidence that
Powers had been killed because of his intention to testify against three Bloods gang
members, that he was in the company of Batiste when he was killed and that Batiste may
have been killed because he was a witness to the Powers murder was admissible against
all three defendants. Further, any evidence Dean had provided to the police about the
murders of Powers or Batiste was admissible against each defendant. Judge Lomeli
concluded this evidence was relevant to the defendants’ motives for the killing of Batiste
and the conspiracy to kill Dean and would provide jurors with some context for the
charges. The People’s request to introduce evidence relating to the firearm and
ammunition linked to Green and Green’s use of the gun to shoot Ravenel was denied
because there was no definitive proof that weapon had been used to kill Powers and none
of the defendants had been charged with his murder.
          b. The People’s case
       At trial the People first presented evidence of the crash of Burke’s van on the
freeway, the condition of the van at the scene, the CHP officers’ encounter with Dean and
Batiste’s injuries. IPD detectives then testified about their efforts to protect Powers before
the preliminary hearing for the Neighborhood Piru gang members charged with shooting
Banks and Powers’s murder. Kennedy testified about Powers’s and her meeting with
Batiste at the Inglewood motel and Powers’s gang history. IPD Officer Kerry Tripp
testified as an expert witness about Inglewood gangs. According to Tripp, Inglewood was
generally a Bloods-friendly city. The Center Park Bloods or CPB, to which Dean,
Pennington and Green all belonged, was a small gang allied with other Bloods gangs,
including the Neighborhood Pirus, the Inglewood Family and its spin-off, the Centinela
Park Family. Tripp also testified that a gang member who cooperates with police and
provides information about other gang members (a “snitch”) could be killed and that an
order-to-kill (a “green light”) had been put out on Powers before his death. Based on a
                                              13
hypothetical that included facts mirroring the evidence about Powers’s reputation as a
snitch and subsequent murder and Batiste’s interaction with Powers before Batiste was
found stabbed, Tripp opined the killing of Batiste had benefitted the CPB gang.
       In addition to the forensic testing of items and material from the van, the clothing
Batiste had worn the night of the collision and the blood-soaked shirt found inside the van
were tested for DNA. A partial DNA profile from the back of Batiste’s shirt matched
Dean’s DNA profile. The profile itself was very rare.12 Another partial profile of an
unknown male was found on the inside back collar of the bloody red shirt that also bore
Batiste’s DNA. Dean’s DNA profile was excluded from all stains tested on the red shirt.
       William Chisum, a retired criminalist and blood-pattern expert, reviewed evidence
taken from the van and concluded Batiste had been sitting in the front when he was
stabbed by a person sitting behind him. Chisum opined Batiste was not stabbed until he
was seated in the van and, because his blood was found on the steering wheel, the
collision probably resulted from a struggle after Batiste was attacked. Chisum believed
the damage to the seats, which were pushed forward to the left, was caused by someone
pushing forward on the seat. Dean’s bloody handprint on the middle seat was most likely
made when he was leaning into the van while standing outside.
          c. The defense case
       None of the defendants testified. Marc Taylor, a forensic scientist, reviewed the
reports and photographs in the case and concluded it was not possible to determine
whether the stabbing of Batiste had occurred in the van or the cause of the collision. The
impact of hitting the freeway divider could have injured the van’s occupants and derailed
the front seat when a rear passenger was thrown into it by the collision. Taylor also
explained no DNA mixture had been found, despite the fact such mixtures are usually
present when a person cut his own hand while stabbing another person.


12
      The People’s DNA expert testified only one in 22 quintillion unrelated individuals
would be expected to share this profile; only one in one sextillion individuals in the
African-American population would have it.
                                             14
       9. The Verdicts and Sentencing
       Dean was convicted of one count of second degree murder. The jury found the gang
allegation true but was unable to agree on the deadly weapon allegation, which the court
dismissed in the interest of justice. Dean admitted his prior serious felony conviction. He
was sentenced to an aggregate term of 35 years to life in state prison: 15 years to life on
count 1, doubled pursuant to the three strikes law (§§ 1170.12, subds. (a)-(d), 667,
subds. (b)-(i)), plus five years for the serious prior felony conviction (§ 667, subd. (a)(1)).
The court ordered Dean to pay various fines and penalties, including a $280 restitution
fine, and imposed and stayed a $280 parole revocation fine.13
                                      CONTENTIONS
       Dean contends the prosecutor engaged in prejudicial misconduct by refiling the
dismissed charges in a different district to obtain a different judge, falsely accusing his
counsel of trying to mislead the jury, commenting on his failure to testify during closing
argument and disregarding the rules of evidence and other trial rules.14
                                        DISCUSSION
       1. Standard of Review
       “‘“A prosecutor’s conduct violates the Fourteenth Amendment to the federal
Constitution when it infects the trial with such unfairness as to make the conviction a
denial of due process. Conduct by a prosecutor that does not render a criminal trial
fundamentally unfair is prosecutorial misconduct under state law only if it involves the
use of deceptive or reprehensible methods to attempt to persuade either the trial court or
the jury.”’” (People v. Seumanu (2015) 61 Cal.4th 1293, 1331-1332 (Seumanu).)
       Ordinarily, “‘[t]o preserve a claim of prosecutorial misconduct for appeal, a
defendant must make a timely and specific objection and ask the trial court to admonish
the jury to disregard the improper argument.’” (People v. Charles (2015) 61 Cal.4th 308,

13
      Dean contends, and the People agree, the restitution and parole revocation fines
should have been $240 as specified in the court’s oral pronouncement of sentence.
14
       Dean raises several additional claims of evidentiary and instructional error we need
not address in light of our reversal of his conviction for prosecutorial misconduct.
                                              15
327; accord, People v. Williams (2013) 58 Cal.4th 197, 274.) “[F]ailure to request the jury
be admonished does not forfeit the issue for appeal” if “a timely objection and/or a request
for admonition . . . would be futile” or “‘“an admonition would not have cured the harm
caused by the misconduct.”’” (People v. Hill (1998) 17 Cal.4th 800, 820; accord,
Seumanu, supra, 61 Cal.4th at pp. 1328-1329.)
       “‘A defendant’s conviction will not be reversed for prosecutorial misconduct’ that
violates state law, however, ‘unless it is reasonably probable that a result more favorable
to the defendant would have been reached without the misconduct.’” (People v. Wallace
(2008) 44 Cal.4th 1032, 1070-1071; accord, People v. Lloyd (2015) 236 Cal.App.4th 49,
60-61.) Bad faith on the prosecutor’s part is not a prerequisite to finding prosecutorial
misconduct under state law. (People v. Hill, supra, 17 Cal.4th at p. 821; accord, Lloyd, at
p. 61.) As the Supreme Court has explained, “‘[T]he term prosecutorial “misconduct” is
somewhat of a misnomer to the extent that it suggests a prosecutor must act with a
culpable state of mind. A more apt description of the transgression is prosecutorial
error.’” (People v. Centeno (2014) 60 Cal.4th 659, 666-667; accord, Lloyd, at p. 61.) We
review a trial court’s ruling regarding prosecutorial misconduct for abuse of discretion.
(People v. Alvarez (1996) 14 Cal.4th 155, 213.)
       2. The Prosecutor’s Alleged Forum Shopping Did Not Constitute Prejudicial
          Misconduct
       Dean contends the prosecutor engaged in misconduct when he was allowed to
dismiss the case pursuant to section 1385 and, instead of refiling it in the West District
where it most likely would have been reassigned to Judge Dabney, filed it in the Central
District, resulting in assignment to a new judge. According to Dean, this gamesmanship,
even if otherwise permitted by the local rules, was improperly motivated by the desire to
obtain a better in limine ruling on the scope of evidence the People could present at trial
and thus constituted misconduct within the meaning of the principles discussed above.
       Unquestionably, forum shopping by a prosecutor is viewed with disfavor and is
expressly targeted by several statutes. One of the primary purposes of section 1387, for
instance, which limits the number of times a prosecutor may dismiss and refile a criminal
                                             16
complaint, is the prevention of forum shopping by prosecutors. (See, e.g., Burris v.
Superior Court (2005) 34 Cal.4th 1012, 1018 [“[s]ection 1387 . . . curtails prosecutorial
harassment by placing limits on the number of times charges may be refiled . . . [and] also
reduces the possibility that prosecutors might use the power to dismiss and refile to forum
shop,” citations omitted]; People v. Traylor (2009) 46 Cal.4th 1205, 1209 [“[i]n particular,
the statute guards against prosecutorial ‘forum shopping’—the persistent refiling of
charges the evidence does not support in hopes of finding a sympathetic magistrate who
will hold the defendant to answer”].)
       More directly, when a defendant has successfully moved under section 1538.5 to
suppress evidence obtained as the result of an unlawful search or seizure, any subsequent
motion made after a dismissal pursuant to section 1385 must be heard by the same judge
who originally granted the motion if that judge is available.15 (See People v. Superior
Court (Jimenez) (2002) 28 Cal.4th 798, 807 (Jimenez) [§ 1538.5’s legislative history
“‘makes it clear the Legislature intended . . . to prohibit prosecutors from forum
shopping.’ [Citation.] To allow the prosecutor to make a judge unavailable to rehear the

15
       Section 1538.5, subdivision (j), provides, “If the case has been dismissed pursuant
to Section 1385, either on the court’s own motion or the motion of the people after the
special hearing, the people may file a new complaint or seek an indictment after the
special hearing, and the ruling at the special hearing shall not be binding in any
subsequent proceeding, except as limited by subdivision (p).”
        Section 1538.5, subdivision (p), provides, “If a defendant’s motion to return
property or suppress evidence in a felony matter has been granted twice, the people may
not file a new complaint or seek an indictment in order to relitigate the motion or relitigate
the matter de novo at a special hearing as otherwise provided by subdivision (j), unless the
people discover additional evidence relating to the motion that was not reasonably
discoverable at the time of the second suppression hearing. Relitigation of the motion
shall be heard by the same judge who granted the motion at the first hearing if the judge is
available.”
       The question whether a judge who originally granted a motion to suppress under
section 1538.5, followed by the People’s dismissal and refiling of the complaint, is
“available” to hear a subsequent motion when sitting in a different courthouse is currently
pending in the Supreme Court. (See People v. Rodriguez, review granted March 11, 2015,
S223129.)
                                             17
suppression motion simply by filing a peremptory challenge under Code of Civil
Procedure section 170.6 would permit this prohibited forum shopping and ‘essentially
eviscerate[] the provisions of subdivision (p).’”]
       Dean argues there is no rational distinction between a motion to suppress evidence
brought under section 1538.5 and the motion in limine originally decided by Judge
Dabney and asserts the prosecutor’s attempt to obtain a better ruling from a different judge
was misconduct. The first contention is patently wrong: At a minimum, section 1538.5
contains an express statutory directive the Legislature has not imposed on other pretrial
motions. (Cf. People v. Superior Court (Cooper) (2003) 114 Cal.App.4th 713, 720
[rejecting defendant’s argument to apply the Jimenez holding to § 995 motions seeking
review of the denial of a motion to suppress; “[p]ursuit of [that] analysis . . . would
necessarily result in overstepping our constitutional role to construe statutes as they are,
and not rewrite them as we speculate they might be improved”].)
       To support the inference of misconduct, however, Dean relies on the longstanding
general rule that one trial judge cannot reconsider and overrule an order of another trial
judge. Discussing that rule in People v. Riva (2003) 112 Cal.App.4th 981 (Riva), this
court explained, “[F]or reasons of comity and public policy . . . , trial judges should
decline to reverse or modify other trial judges’ rulings unless there is a highly persuasive
reason for doing so—mere disagreement with the result of the order is not a persuasive
reason for reversing it. Factors to consider include whether the first judge specifically
agreed to reconsider her ruling at a later date, whether the party seeking reconsideration of
the order sought relief by way of appeal or writ petition, whether there has been a change
in circumstances since the previous order was made and whether the previous order is
reasonably supportable under applicable statutory or case law regardless of whether the
second judge agrees with the first judge’s analysis of that law.” (Id. at pp. 992-993, fns.
omitted; see People v. Quarterman (2012) 202 Cal.App.4th 1280, 1293 [quoting Riva];
see also People v. Williams (2006) 40 Cal.4th 287, 300 [citing Riva and the general rule];
In re Alberto (2002) 102 Cal.App.4th 421, 424-425, 427 [new judge was without authority

                                              18
to increase amount of defendant’s bail; “even if correct as a matter of law, to nullify a duly
made, erroneous ruling of another superior court judge places the second judge in the role
of a one-judge appellate court”].)
       In Riva the defendant successfully moved to exclude certain statements he had
made to the police on the ground they had been obtained in violation of his right to
counsel. After Riva’s first trial ended in a mistrial, he renewed the motion before a
different judge, who denied the motion. (Riva, supra, 112 Cal.App.4th at p. 988.) We
concluded the statements were admissible and the judge at the second trial was not bound
by the ruling of the first judge. We analogized proceedings after a mistrial to a new trial
following reversal on appeal, a situation the Supreme Court has held “‘permits [the]
renewal and reconsideration of pretrial motions and objections to the admission of
evidence.’” (Riva, at p. 991-992, quoting People v. Mattson (1990) 50 Cal.3d 826, 849
[allowing relitigation of admissibility of a confession at second trial following reversal of
judgment on appeal].) Also, like in limine motions, motions to suppress are
“intermediate, interlocutory rulings subject to revision even after the commencement of
trial.” (Riva, at p. 992; see Mattson, at pp. 849-850 [“Absent a statutory provision
precluding relitigation, a stipulation by the parties, or an order by the court that prior
rulings made in the prior trial will be binding at the new trial, objections must be made to
the admission of evidence (Evid. Code, § 353), and the court must consider the
admissibility of that evidence at the time it is offered. [Citations.] In limine rulings are
not binding.”].) We concluded, “it is difficult to see why a new trial after a mistrial
should be treated differently in this respect from a new trial after a reversal on appeal.”
(Riva, at p. 992.)
       The circumstances presented here—dismissal of an action pursuant to section 1385
and refiling of the charges—are virtually identical to the proceedings after a mistrial at
issue in Riva. As Judge Lomeli observed, the dismissal of the case by Judge Dabney
vacated all preceding orders; there were no orders to which the general rule of comity
continued to apply. Thus, Judge Lomeli had the authority to rule anew on the prosecutor’s

                                               19
in limine motion. (Cf. People v. Saez (2015) 237 Cal.App.4th 1177, 1185 [“[t]o avoid the
effects of [a pretrial § 995] ruling, the People could have either appealed it or filed a new
accusatory pleading that would have required a new preliminary hearing, but they did
neither,” citations omitted].)
       There being no error by the trial judge, the question remains whether the
prosecutor’s refiling in a different district—with the stated purpose, at least in part, of
obtaining a different result on the motion in limine—was misconduct. Dean argues Riva
must be distinguished because the circumstances there did not involve forum shopping.16
Nonetheless, while we view the refiling with disfavor—as did all other judges to consider
the prosecutor’s conduct—we have found no case suggesting, let alone holding, a
prosecutor’s permissible refiling of a complaint in compliance with state law and local
rules constitutes misconduct, even if the purpose of the refiling was to avoid an adverse
ruling. If the essence of prosecutorial misconduct is prosecutorial error (see People v.
Centeno, supra, 60 Cal.4th at pp. 666-667), we cannot brand a permissible refiling as
misconduct warranting retrial.




16
        Justice Johnson, writing for this court in Riva, distinguished the decision in Schlick
v. Superior Court (1992) 4 Cal.4th 310 on the ground “[t]he prosecutor’s conduct in
Schlick amounted to blatant forum shopping, a factor not present in the case before us.”
(Riva, supra, 112 Cal.App.4th at p. 990.) In Schlick the Supreme Court construed an
earlier version of § 1538.5 to bar the People from relitigating a motion to suppress when
an adverse result had led to the dismissal of the complaint under section 1385. The
decision in Schlick was based on the text of former section 1538.5, subdivision (d), which
the Legislature amended after Schlick to narrow the circumstances under which a
dismissal bars relitigation of such a motion. (See fn. 15, above [discussing § 1538.5,
subds. (j), (p)]; see generally Soil v. Superior Court (1997) 55 Cal.App.4th 872, 876-880
[discussing amendments to § 1538.5].)
                                              20
       3. The Prosecutor’s Improper Accusations That Dean’s Counsel Was Misleading
          the Jury and His Impermissible Comment on Dean’s Failure To Testify,
          Combined with the Trial Court’s Erroneous “Corrective” Ruling That Permitted
          the Prosecutor To Discuss DNA Results Not In Evidence, Violated Dean’s Right
          to a Fair Trial
          a. The procedural background and the court’s ruling that the prosecutor could
             refer to DNA evidence from Kennedy’s car
       As a result of the court’s in limine ruling, the People did not present forensic
evidence related to the Powers murder but introduced photographs of the bloodstained seats
in Kennedy’s car, which was found at the scene. During his cross-examination the IPD
detective who had investigated the murder testified the majority of blood—a “significant”
amount—was found in the front passenger seat. He also stated he did not think he had
submitted the stains for DNA testing. On redirect examination the detective testified he did
not remember whether DNA testing had been performed on the blood stains although such
testing was typically performed. The court interrupted the prosecutor, who had also asked
about shell casings, to inquire whether this line of questioning was permitted under the in
limine ruling. The prosecutor asserted the defense had opened the door to testimony about
forensic evidence, stating, “If they did ask questions about DNA, the jury would think
‘Where was the DNA? How was the DNA processed?’ If they get into this, we’re entitled
to ask questions.” The court instructed the prosecutor to move on.
       In closing argument Dean’s counsel displayed a photograph of the blood stains inside
Kennedy’s car and noted the absence of evidence of any DNA testing for those stains. After
the court sustained the prosecutor’s objection, counsel continued: “Now, if you look at the
car, you can see the driver’s seat and . . . the passenger’s seat, and they both look like
there’s blood on them. . . . What happened?” Defense counsel then told the jury to use
“common sense” and that, “if [the stabbing] didn’t happen in the van, [the People’s] whole
story falls apart . . . .” She continued, “There’s a reasonable inference that there was some
kind of incident that caused bleeding in that car, bleeding on the driver’s seat, bleeding on
the passenger’s seat, something happened, and both of the people who were in the car got


                                              21
out. . . . [W]hatever happened . . . it’s entirely possible that Batiste became injured in that
confrontation.”
       Before beginning his rebuttal argument the prosecutor complained to the court
outside the presence of the jury that defense counsel’s closing argument had referred at
length to evidence the court had ruled inadmissible and asked for an appropriate remedy,
asserting defense counsel knew the blood in Kennedy’s car had been tested and all results
had been traced to Powers. Defense counsel objected she had never said it was Batiste’s
blood and that, according to the DNA report, only the driver’s seat had been swabbed. The
court ruled the prosecutor could tell the jury the blood stains in the car had been swabbed
and the results of those swabs had been traced to Powers.17
          b. The prosecutor’s improper accusations that defense counsel had been
             dishonest
       The prosecutor began his rebuttal argument by attacking counsel and the defense:
       “[Prosecutor]: Ladies and gentlemen of the jury, good afternoon. A trial is not a
game. A trial is a serious matter. And we rely on you to evaluate the evidence and to
separate truth from fiction. And what the defense just did to you was try to con you and
mislead you into believing things that the defense knew were not true, and let me tell you
what I mean by that. [Defense objection overruled.] The defense suggested to you, or
argued to you that the blood in Travon Powers’ vehicle, in the passenger seat . . . belonged
to Alton Batiste, and argued to you—
       “[Counsel]: That misstates the argument, Your Honor.
       “[The court]: She implied that it could have belonged to Alton Batiste. All right.
       “[Prosecutor]: And argued to you that’s where he was stabbed. That’s the other
place that he was—

17
        In its discussion the court displayed both irritation and impatience with defense
counsel. Although it appeared to agree that only those stains that had been analyzed had
been traced to Powers—“what was swabbed in the car, it came back to Travon Powers” —
its ruling was unclear whether the prosecutor was obligated to indicate that not all of the
stains had been tested: “I don’t know what was swabbed on that car, but whatever
swabbing was done on the vehicle came back to Travon Powers, period. Let’s move on.”
                                              22
       “[Counsel]: Your Honor, again, that misstates the argument. I never said that.
       “[The court]: Again, Counsel, possibly, possibly the location or the venue.
       “[Prosecutor]: Okay. That was their theory. And the defense knew—
       “[Counsel]: Your Honor, I have to object to that. I was very clear to say we don’t
know what happened.
       “[The court]: Yes, I understand that. The objection is overruled. Go ahead.
       “[Prosecutor]: —already knew beyond any question that that crime scene had been
tested for DNA. The defense knew whose blood was in that vehicle.
       “[Counsel]: And, Your Honor, I’m going to object—
       “[The court]: Overruled.
       “[Counsel]: —to the implication that it was all tested. It was not all tested.
       “[The court]: He didn’t say it was all was tested. I didn’t hear the word ‘all.’
Overruled.
       “[Prosecutor]: There were eight swabs of DNA. You can imagine that the police
wanted to swab that location for DNA. We’re talking about the murder of a witness right
before the preliminary hearing. They wanted to solve that. They wanted to identify whose
blood that was, and eight swabs came back. Did any of them come back to Alton Batiste, as
the defense suggested to you? No. None of them did. They all came back to only one
person: Travon Powers. Yes, it is the defense who suggests to you that it was Alton
Batiste’s blood and that he was stabbed there, knowing full well that that was not true.
       “[Counsel]: Once again, Your Honor, there’s an objection.
       “[The court]: Possibly, possibly Alton Batiste’s blood that he was stabbed there.
       “[Prosecutor]: That’s their argument to you. That’s their argument to you. That’s
the level of credibility of the defense.
       “[Counsel]: Your Honor, I’m going to object.
       “[The court]: Overruled.
       “[Prosecutor]: Talk about circumstantial evidence.
       “[Counsel]: May we approach?

                                             23
       “[The court]: No.” (17RT 6112-6114.)
       Later, the prosecutor told the jury: “By misleading you about Alton Batiste’s blood
in Travon Powers’s car, they’re trying to create some possible or imaginary doubt. . . .
Garry Dean was caught red-handed at the scene, and that’s why the defense has to argue and
mislead you and come up with these imaginary theories, to try to . . . spring him in the face
of overwhelming evidence.”
          c. The prosecutor’s charge that defense counsel had fabricated a defense and
             discussion of DNA results not in evidence constituted prejudicial misconduct
       Dean contends the prosecutor’s rebuttal closing argument improperly maligned his
counsel and wrongly accused her of proffering a sham defense. He also argues the court
erred in allowing the prosecutor to tell the jury the blood stains in Kennedy’s car had been
swabbed and those swabs were traced only to Powers.
       The Attorney General asserts (as had the prosecutor in the trial court) that defense
counsel’s use of the photograph of Kennedy’s car coupled with her discussion of the
absence of any DNA evidence from the bloodstains visible in the car was an improper
argument in light of the court’s in limine rulings. She then argues the court fashioned a
reasonable remedy for this violation, but, perhaps not surprisingly, offers no authority that
allows a prosecutor to discuss in closing argument evidence that had not been presented to
the jury. In fact, the general rule is that such comments are “‘a highly prejudicial form of
misconduct, and a frequent basis for reversal.’” (People v. Hill, supra, 17 Cal.4th at p. 828;
see People v. Pitts (1990) 223 Cal.App.3d 606, 722 [“[i]t is settled that ‘the “evidence
developed” against a defendant shall come from the witness stand in a public courtroom
where there is full judicial protection of the defendant’s right of confrontation, of cross-
examination, and of counsel’”].)
       For his part, Dean argues the court’s in limine ruling did not address DNA testing of
the blood stains in Kennedy’s car. Based on the evidence before the jury—including the
photograph of the bloodstained seats and the detective’s statement he did not believe the
blood on the seats had been tested for DNA—he contends his counsel’s argument was
entirely proper. In addition, the court’s attempt to remedy his counsel’s purported violation
                                              24
of the earlier ruling deprived him of his opportunity to cross-examine the IPD detective
about which portions of the seats had been swabbed. As Dean points out, the jury received
no evidence about where the test samples came from, how many samples were taken and
not tested or how the samples were handled. Moreover, the defense theory was supported
by other evidence admitted at trial. Notwithstanding the absence of any definitive proof of
who had been sitting in which seat, Kennedy testified she understood when Batiste and
Powers left the motel that Powers would be driving the car, using his own set of car keys.
That scenario would have placed Batiste in the bloodier passenger seat. Significantly, the
lengthy delay in charging Dean and the other defendants also deprived them of any
opportunity to conduct their own testing of the blood stains.
       While it is apparent the court believed defense counsel had overstepped the bounds
of its in limine ruling, the record does not establish she engaged in improper or unethical
conduct. As Dean insists, the record does not indicate either that the DNA test results were
expressly excluded or that they were sufficiently comprehensive to exclude the possibility
of another contributor. Kennedy’s testimony, as well as the extensive blood on the
passenger seat, provided plausible support for the theory Batiste had been injured in the car.
Under these circumstances allowing the prosecutor to inform the jury as a corrective
measure the blood stains had been tested and the testing proved the blood came from
Powers was wholly improper.18 The appropriate response would have been to admonish the
jury to disregard the statements by defense counsel about the lack of DNA evidence and not
to speculate about such testing. (See Seumanu, supra, 61 Cal.4th at p. 1336 [“absent some
indication to the contrary, we assume a jury will abide by a trial court’s admonitions and
instructions”].)19 The affirmative and unrebuttable statement by the prosecutor that Powers


18
       Even if defense counsel had deliberately violated the court’s in limine ruling, it is
difficult to justify a ruling allowing the prosecutor to inform the jury of a fact not in
evidence as a sanction against counsel.
19
       In United States v. Young (1985) 470 U.S. 1, 13 [105 S.Ct. 1038, 84 L.Ed.2d 1] the
Supreme Court addressed a similar situation in which a prosecutor claimed he was forced
to respond harshly toward defense counsel’s argument impugning his integrity “in order to
                                           25
was the source of the blood was not indisputably true and misled the jury to Dean’s
detriment.
       Compounding this error, the court allowed the prosecutor to accuse defense counsel
in extremely harsh terms of manufacturing a defense by misrepresenting the state of the
DNA evidence. Generally, a prosecutor has wide latitude in describing the deficiencies in
opposing counsel’s tactics and factual account, but it is misconduct when he or she
disparages defense counsel or accuses counsel of fabricating a defense. (See Seumanu,
supra, 61 Cal.4th at p. 1337 [“[a] prosecutor may vigorously challenge the validity of any
defense, and can characterize the testimony of a witness, including the defendant, as
untruthful, but to state or imply that defense counsel has fabricated a defense is generally
misconduct”]; People v. Redd (2010) 48 Cal.4th 691, 734 [“‘[a] prosecutor commits
misconduct if he or she attacks the integrity of defense counsel, or casts aspersions on
defense counsel’”]; People v. Hill, supra, 17 Cal.4th at p. 832 [“‘[a]n attack on the
defendant’s attorney can be seriously prejudicial as an attack on the defendant himself, and,
in view of the accepted doctrines of legal ethics and decorum [citation], it is never
excusable’”]; cf. United States v. Pellulo (3d Cir. 1992) 964 F.2d 193, 218 [“[w]here the
defense has made improper remarks, the ‘reply’ or ‘invited response’ doctrine permits the
prosecution to attempt to neutralize the remarks, so long as he or she does not use the
defendant’s accusation as a springboard affirmatively to attack the defense”].) “‘In
addressing a claim of prosecutorial misconduct that is based on the denigration of opposing



‘right the scale.’” The Court explained the course that should have been followed:
“Plainly, the better remedy in this case, at least with the accurate vision of hindsight,
would have been for the District Judge to deal with the improper argument of the defense
counsel promptly and thus blunt the need for the prosecutor to respond. Arguably defense
counsel’s misconduct could have warranted the judge to interrupt the argument and
admonish him, thereby rendering the prosecutor’s response unnecessary. Similarly, the
prosecutor at the close of defense summation should have objected to the defense
counsel’s improper statements with a request that the court give a timely warning and
curative instruction to the jury.” (Ibid., citation omitted; accord, United States v. Pelullo
(3d Cir. 1992) 964 F.2d 193, 218.)
                                             26
counsel, we view the prosecutor’s comments in relation to the remarks of defense counsel,
and inquire whether the former constitutes a fair response to the latter.’” (People v. Pearson
(2013) 56 Cal.4th 393, 431-432; accord, Seumanu, at p. 1337.)
       Plainly, the prosecutor believed, as did the court, that Dean’s counsel had violated
both the letter and spirit of the ruling limiting the evidence related to the Powers murder that
was admissible. As we have explained, however, the record does not support the
prosecutor’s accusation that defense counsel had tried “to con” or “mislead” the jury by
lying about the possibility some of the blood in the car belonged to Batiste. The court did
nothing to deter the prosecutor’s verbal assault, despite repeated objections by defense
counsel. The unchecked accusations by the prosecutor resulted in the jury being told—
with no possibility of rebuttal—that the DNA evidence was much stronger than it actually
was and that defense counsel could not be trusted. (See People v. Hill, supra, 17 Cal.4th at
pp. 824-825 [defendant prejudiced when trial court erroneously overruled defense objection
to prosecutor’s statement blood evidence “pointed unerringly to defendant’s guilt” when, in
fact, actual blood evidence “was much less damning”]; Seumanu, supra, 61 Cal.4th at
pp. 1337-1338 [“[t]o the extent the prosecutor here did not simply argue the defense was
unsupported by facts and thus a sham, but that defense counsel ‘put forward’ a sham, the
argument improperly implied that counsel was personally dishonest”].)
          d. The prosecutor impermissibly commented on Dean’s failure to testify
       At the end of his rebuttal argument, responding to defense counsel’s suggestion that
Batiste may have been fatally stabbed while in Kennedy’s car, not Burke’s van, the
prosecutor asked: “Where did they pick Alton Batiste up from? Was it in Inglewood? Or
somewhere else? Where did he sustain those injuries? We don’t know. We don’t have
any direct evidence, we don’t have that information. We don’t know how long he was in
that van before it crashed. Garry Dean does. He knows. He’s not guilty because he
knows, because the defense is correct, he has no obligation to testify, but he does know.
And he had a chance to tell the police and he declined to do so. And he not only declined
to do so, but he lied to them.” Dean contends the prosecutor’s comment that he knew the

                                             27
answers to these questions, with the implicit observation he could answer those questions
and the explicit, albeit strategically phrased, reference to his failure to do so by testifying
at trial,20 violated his constitutional right not to testify—Griffin error. (Griffin v.
California (1965) 380 U.S. 609 [85 S.Ct. 1229, 14 L.Ed.2d 106] (Griffin).)21


20
        In People v. Wrest (1992) 3 Cal.4th 1088 the Supreme Court evaluated a similar
use of paraleipsis (also known as apophasis), the rhetorical device of stating what was not
being argued to suggest exactly the opposite: “Repetition of the statement, ‘I am not
arguing X,’ strongly implied the prosecutor was in fact asserting the validity and relevance
of X, but, for lack of time, was concentrating on other presumably more important topics.”
(Id. at p. 1107.) The Court found the prosecutor’s use of this technique to refer to biblical
support for capital punishment was improper, but concluded the remarks were not unduly
prejudicial under the circumstances presented. (Ibid.; see also Webster’s 1913 Dictionary
< http://www.webster-dictionary.org/definition/Paraleipsis> [as of Apr. 25, 2016]
[defining “paraleipsis” as “[a] pretended or apparent omission; a figure by which a
speaker artfully pretends to pass by what he really mentions; as, for example, if an orator
should say, ‘I do not speak of my adversary’s scandalous venality and rapacity, his brutal
conduct, his treachery and malice’”]; Merriam-Webster Online Dictionary
 [as of Apr. 25, 2016] [defining
“apophasis” as “the raising of an issue by claiming not to mention it (as in ‘we won’t
discuss his past crimes’)”].)
21
        The Attorney General contends Dean forfeited this claim because his counsel failed
to object to the prosecutor’s comment. Ordinarily, we would agree. This final series of
improper comments, however, followed more than a dozen objections by defense counsel,
including objections to the prosecutor’s accusation she had raised a sham defense, that
were consistently overruled by the court. After the prosecutor completed his argument
and before the jury had recessed, defense counsel moved for a mistrial, based in part on
the prosecutor’s comment on Dean’s failure to testify. Before denying the motion, the
court chastised her for making inappropriate speaking objections. Under these
circumstances counsel’s failure to object falls within the exception to the rule for instances
when the “‘misconduct [is] pervasive, defense counsel [has] repeatedly but vainly
objected to try to curb the misconduct, and the courtroom atmosphere was so poisonous
that further objections would have been futile.’” (People v. Friend (2009) 47 Cal.4th 1,
29; see People v. Hill, supra, 17 Cal.4th at pp. 821, 836 [same]; People v. Pitts, supra,
223 Cal.App.3d at p. 692 [“the rule is not applicable where any objection by defense
counsel would almost certainly have been overruled”]; see also People v. Peoples (2016)
62 Cal.4th 718, 801 [no forfeiture where defense counsel challenged propriety of
prosecutor’s remarks in closing argument through motion for mistrial before jury began
deliberating].)
                                               28
       “Under the Fifth Amendment of the federal Constitution, a prosecutor is prohibited
from commenting directly or indirectly on an accused’s invocation of the constitutional
right to silence. Directing a jury’s attention to a defendant’s failure to testify at trial runs
the risk of inviting the jury to consider the defendant’s silence as evidence of guilt.”
(People v. Lewis (2001) 25 Cal.4th 610, 670; accord, People v. Tafoya (2007) 42 Cal.4th
147, 184; see Griffin, supra, 380 U.S. at p. 615 [“the Fifth Amendment . . . forbids . . .
comment by the prosecution on the accused’s silence”].) “Where it is ‘reasonably
probable’ that the prosecutor’s comments misled the jury ‘into drawing an improper
inference regarding defendant’s silence,’ the remarks will be deemed to constitute Griffin
error.” (People v. Denard (2015) 242 Cal.App.4th 1012, 1020 (Denard).)
       Griffin “‘does not, however, extend to bar prosecution comments based upon the
state of the evidence or upon the failure of the defense to introduce material evidence or to
call anticipated witnesses.’” (People v. Thomas (2012) 54 Cal.4th 908, 945; accord,
People v. Carr (2010) 190 Cal.App.4th 475, 483.) The trial court here denied Dean’s
motion for a mistrial on the ground the prosecutor was commenting not on Dean’s failure
to testify but his failure to answer the police’s questions when asked about the collision.
       The court’s reasoning was flawed. It is true Dean’s failure to honestly answer
questions about the van collision when interrogated by Detective Price was a proper topic
for closing argument. But the prosecutor’s long introduction to his criticism of Dean’s
dishonesty first focused the jury’s attention on the absence of direct evidence as to what
happened in the van, then stressed that Dean knew what had happened because he was
there but had refused to answer those questions, and finally observed that Dean had not
testified at trial. The only reason to have included that last point, artfully worded as it
might have been, was to suggest to the jury that, if Dean could have supported his
lawyer’s theory that Batiste was killed by someone else while in Kennedy’s car, he had
the opportunity to do so in court. (Compare People v. Hardy (1992) 2 Cal.4th 86, 154
[two witnesses testified defendant had told them he knew the identity of the murderer;
prosecutor’s closing argument that, if defendant was not the actual killer, he would have

                                               29
revealed that information to save himself “was clearly Griffin error as defendant was
constitutionally entitled to be free of such adverse comment”] with People v. Medina
(1995) 11 Cal.4th 694, 756 [no Griffin error; prosecutor’s comments were directed to the
general failure of the defense to provide an innocent explanation for the testimony of
several witnesses who had seen defendant with a gun at the time of the charged robberies
with no reference, express or implied, to defendant’s own silence].) As the court
explained in Denard, “[W]here the prosecutor refers specifically to the defendant’s
actions, ‘there is a reasonable likelihood that a jury would construe or apply the
prosecution’s statement to mean that defendant refused to testify in front of the jury.’”
(Denard, supra, 242 Cal.App.4th at p. 1021; see also People v. Sanchez (2014)
228 Cal.App.4th 1517, 1528 [prosecutor’s comment the defendant was “‘hiding from all
of you’” could only be interpreted as referring to the defendant, as opposed to the
defendant’s defense or case]; People v. Modesto (1967) 66 Cal.2d 695, 710, disapproved
on other grounds in Maine v. Superior Court (1968) 68 Cal.2d 375, 383, fn. 8 [finding
Griffin error in prosecutor’s argument that defendant was the only person who knew the
facts and was “‘just sitting’” in the courtroom].) The prosecutor’s pro forma
acknowledgment Dean had no obligation to testify did not cure this improper emphasis on
Dean’s failure to testify and thus to answer the questions raised by the evidence.22
          e. Dean’s defense was unfairly prejudiced by the prosecutor’s improper
             comments during closing argument
       As the Supreme Court acknowledged in Seumanu, multiple instances of
prosecutorial misconduct “may act synergistically to create an atmosphere of prejudice


22
        Dean also contends the prosecutor committed misconduct by twice inserting his
name into the hypothetical presented to the gang expert as the basis for his opinion
Batiste’s murder had benefited the gang, asking leading questions to witnesses that
interjected evidence the witnesses could not provide, manipulating the scheduling of
witnesses to impede the defense’s opportunities for cross-examination and harassing a
juror the prosecutor perceived as pro-defense. In almost all of these occasions, however,
the court sustained objections by Dean’s counsel and, in several instances, admonished the
prosecutor, thereby alleviating the prejudicial impact of his conduct.
                                             30
more intense than the sum of its parts.” (Seumanu, supra, 61 Cal.4th at p. 1350; see also
People v. Hill, supra, 17 Cal.4th at p. 845; People v. Vance (2010) 188 Cal.App.4th 1182,
1207; People v. Woods (2006) 146 Cal.App.4th 106, 117.) “In assessing the effect of the
misconduct, we must factor in the ‘“special regard the jury has for the prosecutor,”’” as
well as the conduct of the court in addressing the misconduct. (Woods, at p. 117.)
       To some extent, the prejudice to Dean was preordained when the prosecutor, after
dismissing the case to avoid the unfavorable in limine ruling, won the right to present
evidence about the Banks and Powers murders, neither of which had any link to Dean.
Once allowed, however, that evidence became fair game for the defense to use as it could,
in this case, pointing to the bloody seats in Kennedy’s car and raising the possibility that
Batiste had been attacked in the car. The absence of DNA testing of that blood was
properly elicited from the IPD detective called to discuss the Powers murder, who for
unknown reasons did not remember directing the blood be tested. When Dean’s counsel in
her closing argument mentioned the lack of DNA testing, the court sustained the
prosecutor’s objection but failed to give a curative instruction or admonition. Instead, the
court authorized the prosecutor to assert facts not in evidence with no possibility of
response from Dean. The prosecutor’s subsequent overstatement of the scope of the DNA
evidence, as well as his scathing remarks about defense counsel’s character in proffering a
sham defense—pointedly directed at the crux of the defense’s theory of the case—
undoubtedly caused the jury to view Dean’s defense with skepticism, if not incredulity.
(People v. Gonzales and Soliz (2011) 52 Cal.4th 254, 305 [defendant asserting
prosecutorial misconduct must establish a reasonable likelihood the jury construed the
remarks in an objectionable fashion]; accord, People v. Duff (2014) 58 Cal.4th 527, 568.)
As the Supreme Court cautioned in Seumanu, “‘[a]n attack on the defendant’s attorney can
be seriously prejudicial as an attack on the defendant himself, and, in view of the accepted
doctrines of legal ethics and decorum [citation], it is never excusable.’” (Seumanu, supra,
61 Cal.4th at p. 1338; see People v. Espinoza (1992) 3 Cal.4th 806, 820 [“[i]ncluded within
the deceptive or reprehensible methods we have held to constitute prosecutorial misconduct

                                             31
are personal attacks on the integrity of opposing counsel”].) Had the trial court sustained
Dean’s repeated objections to the prosecutor’s inflammatory argument, we might conclude
any prejudice had been mitigated. However, the court failed to assert control over the
prosecutor; and, apparently emboldened by the court’s denial of those objections, the
prosecutor continued to attack defense counsel. (See People v. Vance, supra,
188 Cal.App.4th at p. 1207 [“[t]he trial court’s reactions and inactions to the misconduct
only aggravated the situation by removing the one restraint that might have operated on the
jury”]; People v. Zurinaga (2007) 148 Cal.App.4th 1248, 1259 [faulting trial court for
failure to restrain prosecutor’s inflammatory argument].)
       Any reservation we might otherwise have as to whether Dean was prejudiced by
the prosecutor’s misconduct—that is, whether it is reasonably probable Dean would have
received a better result in the absence of these improper comments (see People v. Charles,
supra, 61 Cal.4th at p. 327; People v. Watson (1956) 46 Cal.2d 818, 836)—is overcome
by the prosecutor’s subsequent statements starkly calling attention to Dean’s failure to
testify. “The effect of Griffin error is assessed under the standard of prejudice set forth in
Chapman v. California (1967) 386 U.S. 18 [87 S.Ct. 824, 17 L.Ed.2d 705]. That is,
‘before a federal constitutional error can be held harmless, the court must be able to
declare a belief that it was harmless beyond a reasonable doubt.’” (Denard, supra,
242 Cal.App.4th at p. 1022, fn. omitted; accord, People v. Sanchez, supra,
228 Cal.App.4th at p. 1534.) That standard is only met when the evidence of defendant’s
guilt is so strong as to leave no doubt that the jury would have reached the same result in
the absence of the error. (See People v. Houston (2012) 54 Cal.4th 1186, 1223; accord,
Denard, at p. 1022.) As the Denard court further explained, the “Supreme Court has held
most indirect Griffin error—where the prosecutor’s remarks contain no references, express
or implied, to defendant’s silence—to be harmless. [Citations.] . . . ‘[I]n order for Griffin
error to be prejudicial, the improper comment or instruction must either “serve to fill an
evidentiary gap in the prosecution’s case,” or “at least touch a live nerve in the defense.”’”
(Denard, at p. 1022.) Here, the prosecutor’s remark was explicit, not oblique, pointing

                                              32
directly to Dean’s exercise of his right not to testify. And the comments were specifically
intended to fill the evidentiary gap in the People’s case: The evidence established that
Dean was in the van when it crashed around 1:30 a.m. with a severely injured Batiste
inside and that Dean’s DNA was present on the back of Batiste’s shirt. But there was
scant evidence as to what had occurred during the preceding three hours once Powers and
Batiste left the Inglewood motel together in Kennedy’s car. Dean’s initial lie to Detective
Price denying he had been in the van and, of at least equal significance, his subsequent
silence about the incident were presented to respond to defense counsel’s attempt to
exploit those unanswered questions.
       This was not an easy case: The jury deliberated five and one-half days and found
Dean not guilty of first degree murder. Moreover, the misconduct at issue occurred
during the prosecutor’s rebuttal argument, “an especially critical period of trial” (People
v. Pitts, supra, 223 Cal.App.3d at p. 694), immediately before the jury began
deliberations. As one court long ago explained, “[W]here as here, in a closely balanced
criminal case, misconduct is repeated and persisted in, . . . and is so pronounced and
pernicious that it is not in human nature to forget or disregard its prejudicial effect, then
. . . the only remedy remaining is to be found in a reversal of the judgment.” (People v.
Edgar (1917) 34 Cal.App. 459, 471, quoted in People v. Vance, supra, 188 Cal.App.4th
at p. 1207.) In light of the sensitive stage of the proceedings in which the misconduct
occurred, we cannot conclude the prosecutor’s conduct, and the court’s failure to control
that conduct, were harmless under either the state law Watson standard or the federal
Chapman standard for constitutional error.




                                              33
                              DISPOSITION
The judgment is reversed, and the matter remanded for a new trial.




                                               PERLUSS, P. J.


We concur:



             ZELON, J.



             SEGAL, J.




                                    34